This writ of error is prosecuted from a judgment of the District Court affirmed by the Court of Civil Appeals for money recovered by the State, as plaintiff, against plaintiff in error, as defendant, for taxes under the Act of the Twenty-ninth Legislature, approved April 17, 1905, known as the "Kennedy" bill. All of the questions raised by plaintiff in error, save one, have been decided against it in the opinion just delivered in the case of the Texas Company against J.W. Stephens, et al. The further question arises out of the fact that the company, in its report to the Comptroller, showed that it had on hand, during the periods for which the tax was to be ascertained, refined products of crude oil of stated values which it had not sold or otherwise disposed of. The reasoning of the opinion just referred to leads necessarily to the conclusion that the value of such products was properly included in arriving at the total amount upon which the tax was to be estimated. There is no difficulty in seeing that the articles thus held for sale in the wholesale business are within the language of the statute. The judgment must therefore be affirmed.
Affirmed.
 *Page 1